Title: To James Madison from George Washington McElroy, 20 March 1802 (Abstract)
From: McElroy, George Washington
To: Madison, James


20 March 1802, Philadelphia. Has been informed of his appointment as U.S. consul for the Canary Islands. Wishes to receive his commission as soon as possible, “being now on the point of Sailing for Teneriffe.” Reports the existence of an illegal trade “between some English houses in Teneriffe and their correspondents in Great Britain,” which employs captains “who have been in America, tho … not entitled to Citizenship.” Discovery of this trade will result in suspicion of legal American trade by neutral nations.
 

   
   RC (DNA: RG 59, CD, Tenerife, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

